Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 2, 2017

                                      No. 04-17-00467-CV

                              Erasmo CANTU and Eugenia Cantu,
                                        Appellants

                                                v.

                            FALCON INTERNATIONAL BANK,
                                      Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 11-08-26743-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
       The appellants’ brief was originally due to be filed in this appeal on September 27, 2017.
This court granted appellants’ first motion for extension of time to file the brief, extending the
deadline for filing the brief to October 27, 2017. The brief was not filed by the extended
deadline. It is therefore ORDERED that appellants show cause in writing within fifteen days
from the date of this order why this appeal should not be dismissed for want of prosecution.
TEX. R. APP. P. 38.8(a).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court